Citation Nr: 1536295	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-34 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel







INTRODUCTION

The Veteran served on active duty from November 1961 to May 1966.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO). 


REMAND

Based upon its review of the Veteran's claim file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to this claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Initially, and as noted in the Board's December 2012 Remand, the Veteran has not indicated a desire to claim service connection for an ankle disability.  Accordingly, this appeal is limited to the issue of whether service connection is warranted for metatarsalgia.

In his November 2008 claim, the Veteran contends that he injured his feet in service when making an emergency exit from a helicopter.  The Veteran states that the impact of the fall fractured "all ten of bones in [his] feet" and that he has "suffered with [his] feet since that time."    

Service connection may be established when the facts show that a particular injury or disease resulting in a disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303(a) (2014).  The Veteran's service treatment records show that, in August 1963, the Veteran reported falling 15 feet, landing "mainly" on his left foot and hearing a "sharp snap" after his foot bent outwards.  Nine days after the fall, the Veteran reported slight swelling and trouble walking.  Upon examination, the Veteran's ankle had full range of motion, albeit painful in all directions, and no edema.  No fracture was seen on x-rays, and the Veteran was diagnosed with a sprained left ankle and treated with a short leg cast and ace bandage wraps.  The Veteran continued to complain of pain, however, and had a short leg cast reapplied for one week in September 1963, and again for two weeks in October 1963.  In November 1963, the Veteran reported symptoms with his foot when walking or standing, and that his foot began to swell with the ace bandage wraps.  There are no other treatment records related to this injury after November 1963, and in his May 1966 separation exam, a physician noted that the Veteran had normal feet.

In December 2004, the Veteran presented to a VA Medical Center complaining of pain between the great toe and second toe on his right foot.  He stated that he had been experiencing the pain for approximately one year, but that it was getting worse, and he was beginning to feel pain at the same site on his left foot.  In December 2005, the Veteran reported that the "knots" in his feet continued to bother him.  

At a March 2009 VA examination, the examiner observed the Veteran with callouses on both great toes and abnormal shoe wear on both outer heels.  The examiner also noted that the Veteran was unable to walk more than a few yards, could stand for 15-30 minutes, had bilateral small bunions, tenderness to the bilateral plantar surfaces between his second and third metatarsals, and was unable to tip-toe walk but could heel walk and tandem walk.  An x-ray showed no fracture or arthropathy.  The Veteran was diagnosed with bilateral foot metatarsalgia, and the examiner noted that a residual fracture of the left foot was a problem associated with the diagnosis.  In an April 2009 addendum, the examiner stated that there were no records to support a fracture of the Veteran's toes or feet, and that the issue of whether the Veteran's present metatarsalgia was related to his service could not be resolved without mere speculation.  

The Board found this opinion inadequate because the examiner failed to render an opinion with a fully explained rationale, failed to consider the Veteran's lay contentions, including that his current foot disorder is a residual of his in-service ankle sprain, and failed to consider the Veteran's relevant and competent lay statements.  The Board remanded the issue for another examination and opinion.  In pertinent part, the remand directives required the examiner to express an opinion on whether the Veteran's foot disorder had its onset in service or was otherwise related to his service, including the Veteran's in-service left ankle sprain; to address the Veteran's competent assertions that he has experienced pain and discomfort in his feet since service; and to set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service.  

In February 2013, the Veteran reported to the VA examiner that he had fractured his left ankle and multiple metatarsal joints after falling approximately 100 feet from a helicopter.  The examiner diagnosed the Veteran with metatarsalgia and osteoarthrosis with calcaneal spur.  Diagnostic testing showed the Veteran had degenerative or traumatic arthritis in both feet, and mild degenerative arthritis in the left ankle.  The examiner then concluded that it was less likely than not that the Veteran's condition had been incurred in or caused by the in-service injury, reasoning that while his service treatment records were significant for multiple episodes of a left sprained ankle with subsequent metatarsalgia, they were silent for a fall of 100 feet with left ankle fracture or multiple metatarsal joint fractures, and that his separation examination was without diagnosis or complaints of metatarsalgia or left ankle problems.  The examiner further stated that the Veteran was without complaint of foot pain until 2004, and his statements that he had experienced a right foot fracture and left ankle fracture were without supporting documentation in his service treatment records.  The examiner concluded that the Veteran's current foot disorder was attributable to age, normal wear and tear, being overweight, and general deconditioning.  

The Board finds this opinion to be both inadequate in content, and not in compliance with the Board's prior Remand instructions.  The December 2012 Remand instructions specifically required the VA examiner to address the Veteran's lay statement that he has experienced foot pain since his time in service, and then to set forth medical reasons for accepting or rejecting the Veteran's statements.  However, the examiner does not mention the Veteran's lay statement, even going so far as to say that the Veteran was without complaint of foot pain until 2004.  Thus, this opinion is not in compliance with the Board's instructions.  Due to this inadequacy, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).  

Moreover, the content of the VA examiner's opinion lacks recognition or discussion of the Veteran's competent lay statements, hence for this reason also, the opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 49 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").

Further, the examiner's opinion includes no discussion of whether there was a 50 percent probability or greater that the onset of the Veteran's foot disorder occurred in service or was otherwise related to his in-service left ankle sprain.  Although the examiner noted that the Veteran had multiple episodes of left ankle sprain with subsequent metatarsalgia, the examiner gave no opinion as to the relationship between these injuries and the Veteran's current foot disorder.  Rather, the examiner focused on whether the Veteran had a history of fractures in his feet or ankles, and after concluding that there was no such history, reasoning that the Veteran's foot disorder was related to other factors.  For these reasons also, the examiner's analysis is inadequate.  

Due to the inadequacy of the VA examiner's opinion, this matter must again be remanded for a new VA medical opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a new medical opinion from the physician who conducted the February 2013 VA examination, or from another physician if the original physician is unavailable.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

Based on a review of the evidence of record, the examiner must state whether the Veteran's current foot disorder is causally connected to or a residual from his in-service left ankle injury.  In rendering this opinion, the examiner must address the Veteran's lay statements, specifically his statement that he has experienced foot pain ever since his time in service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  After completing the above actions, and any other development as indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

